Name: Decision of the EEA Joint Committee No 34/96 of 31 May 1996 amending Annex XIX (Consumer protection) to the EEA Agreement
 Type: Decision
 Subject Matter: consumption;  foodstuff;  European construction;  prices
 Date Published: 1996-09-19

 19.9.1996 EN Official Journal of the European Communities L 237/41 DECISION OF THE EEA JOINT COMMITTEE No 34/96 of 31 May 1996 amending Annex XIX (Consumer protection) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XIX to the Agreement was amended by Decision of the EEA Joint Committee No 18/95 of 24 February 1995 (1); Whereas Directive 95/58/EC of the European Parliament and of the Council of 29 November 1995 amending Directive 79/581/EEC on consumer protection in the indication of the prices of foodstuffs and Directive 88/314/EEC on consumer protection in the indication of the prices of non-food products (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indent shall be added in point 1 (Council Directive 79/581/EEC) in Annex XIX to the Agreement:  395 L 0058: Directive 95/58/EC of the European Parliament and of the Council of 29 November 1995 (OJ No L 299, 12. 12. 1995, p. 11). Article 2 The following shall be added in point 6 (Council Directive 88/314/EEC) in Annex XIX to the Agreement: , as amended by  395 L 0058: Directive 95/58/EC of the European Parliament and of the Council of 29 November 1995 (OJ No L 299, 12. 12. 1995, p. 11). Article 3 The texts of Directive 95/58/EC of the European Parliament and of the Council in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 4 This Decision shall enter into force on 1 June 1996, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 5 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 31 May 1996. For the EEA Joint Committee The President P. BENAVIDES (1) OJ No L 83, 13. 4. 1995, p. 49. (2) OJ No L 299, 12. 12. 1995, p. 11.